DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction & Status of Claims
Applicant’s election of claims 1-5, 7, 9-10, 14-18, 21-29, 32-39 and 41, drawn to a method for the production of a soft magnetic alloy, in the reply filed on 02/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 42-49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/28/2022.
Drawings
The drawings are objected to because they contain a) blurred/unclear characters and curves (see Fig. 1-17) and b) commas instead of periods for decimal points (see Fig. 4-7, 10-17).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The use of the terms "AFK 18", "AFK 1" "VACOFLUX 17" and "TRAFOPERM N4", which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 9-10, 14-18, 21-29, 32-39 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1-5, 7, 9-10, 14-18, 21-29, 32-39 and 41, While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). See MPEP § 2163.03 V.
In the instant case, broad genus claim is presented in the instant claims but the disclosure only describes a narrow species with no evidence that the genus is contemplated. Specifically, the instant specification (marked-up copy dated 04/24/2020) discloses 
[p. 1:15-16] The present invention relates to a soft magnetic alloy, in particular a high permeability soft magnetic alloy. 
[p.7:25-8:17] In contrast to these known final annealing processes, the composition according to the invention permits a heat treatment that produces better magnetic properties than the standard single-step annealing with furnace cooling used with FeCo alloys, irrespective of the temperature range in which the single-step annealing takes place. The additives are selected such that the lower limit of the two-phase region and the BCC/FCC phase transition are pushed upwards to allow annealing at high temperatures, e.g. above 925° C. in the BCC-only region. Annealing heat treatments at such high temperatures are not conceivable with the FeCo alloys known to date.
Moreover, the width of the two-phase region, i.e. the difference between the lower transition temperature TÜ1 and the upper transition temperature TÜ2 is kept as narrow as possible owing to the composition according to the invention. As a result, the advantages of high final annealing, i.e. the removal of potential magnetically unfavourable textures, the cleaning effect in H2 and the growth of large grains, are maintained by final annealing above the two-phase region in conjunction with cooling through the two-phase region followed by a holding period or controlled cooling in the BCC-only region without the risk of magnetically damaging remnants of the FCC phase.
It has been found that compositions with a phase transition between the BCC-only region and the mixed BCC/FCC region exhibit appreciably improved magnetic properties at higher temperatures, e.g. above 925° C., and with a narrow two-phase region, e.g. of less than 45K. Compositions with this specific combination of phase diagram features are selected according to the invention and heat treated accordingly in order to guarantee a high permeability of greater than 5000 or greater than 10,000.
[p.11:6-12:33] The preliminary product or the parts manufactured from the preliminary product are heat treated. In one embodiment, the preliminary product is heat treated at a temperature T1 and then cooled down from T1 to room temperature.
In an alternative embodiment, the preliminary product is heat treated at a temperature T1, then cooled down to a temperature T2 that is above room temperature, and further heat treated at temperature T2, where T1>T2. The preliminary product is not cooled to room temperature until it has been heat treated at temperature T2.
The preliminary product has a phase transition from a BCC phase region to a mixed BCC/FCC region to a FCC phase region, as the temperature increases the phase transition between the BCC phase region and the mixed BCC/FCC region taking place at a first transition temperature TÜ1 and, as the temperature continues to increase, the transition between the mixed BCC/FCC region and the FCC phase region taking place at a second transition temperature TÜ2, where TÜ2>TÜ1. Temperature T1 is above TÜ2 and temperature T2 is below TÜ1.
The transition temperatures TÜ1 and TÜ2 are dependent on the composition of the preliminary product. The transition temperatures TÜ1 and TÜ2 can be determined by means of DSC measurements, the transition temperature TÜ1 being determined during heating and the transition temperature TÜ2 being determined during cooling. In one embodiment, at a sample mass of 50 mg and a DSC heating rate of 10 Kelvin per minute the transition temperature TÜ1 is above 900° C., preferably above 920° C., and preferably above 940° C.
In one embodiment, the solidus temperature of the preliminary product is taken into account when selecting temperatures T1 and T2. In one embodiment, 900° C.≤T1<Tm, preferably 930° C.≤T1<Tm, preferably 940° C.≤T1<Tm, preferably 960° C.≤T1<Tm, and 700° C.≤T2≤1050° C. and T2<T1, Tm being the solidus temperature.
In one embodiment, the difference TÜ2−TÜ1 is less than 45K, preferably less than 25K.
In one embodiment, the difference TÜ2−TÜ1 is less than 45K, preferably less than 25K, T1 is above TÜ2 and T2 is below TÜ1, 940° C.≤T1<Tm, where 700° C.≤T2≤1050° C. and T2<T1, Tm being the solidus temperature, and the cooling rate is 10° C./h to 900° C./h at least over the temperature range T1 to T2. This combination of properties of the alloy, i.e. TÜ2 and TÜ1, can be used with the heat treatment temperatures T1 and T2 to achieve particularly high permeability rates.
[p.23:14-18] The last processing step is heat treatment at temperatures between 700° C. and the solidus temperature Tm (typically at most 1200° C.), which is also referred to as final magnetic annealing. Final annealing is preferably carried out in a clean, dry hydrogen atmosphere. Annealing in an insert gas or vacuum is also possible.
[p.24:25-33] The alloys according to the invention exhibit a phase transition from a BCC phase region to a mixed BCC/FCC region and at a slightly higher temperature a further phase transition from the mixed BCC/FCC region to a FCC phase region, as the temperature increases the phase transition taking place at a first transition temperature TÜ1 between the BCC phase region and the mixed BCC/FCC region and, as the temperature continues to increase, the transition taking place at a second transition temperature TÜ2 between the mixed BCC/FCC region and the FCC phase region, as shown in FIG. 2.
[p.17:9-14] In one embodiment, the ingot is mechanically formed to form a slab with a thickness D1 by means of hot rolling at temperatures between 900° C. and 1300° C. and then mechanically formed to form a strip with a thickness D2 by means of cold rolling, where 1.0 mm≤D1≤5.0 mm and 0.05 mm≤D2≤1.0 mm, where D2<D1. The degree of cold working by cold rolling may be >40%, preferably >80%.
[p.16:8-10] The preliminary product can be produced as follows. A molten mass may, for example, be provided by vacuum induction melting, electroslag remelting or vacuum to arc remelting, this molten mass consisting substantially of:
[p.22:11-15] The alloy according to the present invention is preferably melted in vacuum induction furnaces, though it can also be processed using vacuum arc remelting or electroslag remelting. The molten mass first solidifies into an ingot from which the oxide skin is removed and then forged or hot rolled at temperatures between 900° C. and 1300° C.
In other words, instant specification discloses “a soft magnetic alloy, in particular a high permeability soft magnetic alloy” wherein the alloy has a specific composition range for its constituent elements and undergoes heat treatment in specific temperature ranges for specific times to attain the desired effects. However, the instant claims do not recite of these limitations or the species that were disclosed in the instant specification. Further, there is no evidence on the record that the genus is contemplated since instant disclosure does not teach of any other species that would be part of the genus. Specifically, instant claim requires either heat treating the preliminary product at a temperature T1 and then cooling from T1 to room temperature, or heat treating the preliminary product at a temperature T1 and then at a temperature T2, where T1>T2, which means that there is no upper limit to temperature T1  or a lower limit to temperature T2 as recited in the instant claims. In addition, instant specification teaches “the solidus temperature Tm (typically at most 1200° C.)” but there is no upper limit recited for the solidus temperature in instant claims. 
Regarding claim 26, the specification teaches “The molten mass first solidifies into an ingot from which the oxide skin is removed and then forged or hot rolled at temperatures between 900° C. and 1300° C.” and does not teach hot rolling at temeratures as claimed
Regarding claims 27-32, as noted above, instant specification teaches a slab with a thickness D1 by means of hot rolling at temperatures between 900° C. and 1300° C. and then mechanically formed to form a strip with a thickness D2 by means of cold rolling, where 1.0 mm≤D1≤5.0 mm and 0.05 mm≤D2≤1.0 mm, where D2<D1, whereas instant claims allows D1 to be greater than 0.05 mm.
Therefore, instant claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1-5, 7, 9-10, 14-18, 21-29, 32-39 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-5, 7, 9-10, 14-18, 21-29, 32-39 and 41, claim 1 recites alternative heat treating steps wherein the first heat treating step recites temperatures T1 and room temperature while the second heat treating step recites temperatures T1 and T2, and is followed by some properties associated with the preliminary product. It is unclear whether the limitations directed at the preliminary product applies to both the heat treating steps or if it only applies to the second heat treating step since the limitations at the preliminary product recites temperature T2, which is only part of the second heat treating step. Moreover, it is unclear whether the claims are requiring the properties of the preliminary product to be inherently present due to the composition of the alloy or whether it is requiring the properties upon heat treating using the recited heat treating steps since the instant claim recites “the preliminary product has a phase transition…” and does not require the preliminary product undergoing a phase transition. 
Regarding claims 2-5, 7, 9-10, 33-34, instant claims recite limitations to T2, TÜ1, TÜ2 and these parameters are part of the second alternative heat treating step. However, none of the dependent claims explicitly recite that the second alternative heat treating step is being done thereby making it unclear whether these limitations are required to be met if the first heat treating step is done to satisfy claim 1, the claim that the instant claims depend upon.
Regarding claims 14-16, 18, 21, 23-25, 35-38, instant claims recites the limitation “heat treatment …”. There is insufficient antecedent basis for this limitation in the claim. There is no “heat treatment” in claim 1 rather two alternate “heat treating” steps. In addition, since claim 1 recites two alternate “heat treating” steps, it is also unclear which one it refers to. 
Regarding Claims 1-5, 7, 9-10, 14-18, 21-29, 32-39 and 41, instant claim 1 recites the limitation “up to 0.2 wt % of other impurities”. It is unclear what is included by the term “other impurities” and if the claim is requiring the recited elements as impurities as well since many of them have a lower limit of zero. Claims 2-5, 7, 9-10, 14-18, 21-29, 32-39 and 41 are dependents of claim 1 and thereby also indefinite.
Regarding claims 14-16, 18, 21, 23-25, 35-38, instant claims recites the limitation “heat treatment …”. There is insufficient antecedent basis for this limitation in the claim. There is no “heat treatment” in claim 1 rather two alternate “heat treating” steps. In addition, since claim 1 recites two alternate “heat treating” steps, it is also unclear which one it refers to. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
List 1
Element
Instant Claims
(weight%)
Prior Art
(weight%)
Co
5 – 25
10 – 20
V
0.3 – 5.0
2-6.5 wt. % Cr, Mo and V
Cr
0 – 3.0
2-6.5 wt. % Cr, Mo and V
Si
0 – 3.0
-
Mn
0 – 3.0
less than 0.4 wt. % Ni and Mn
Al
0 – 3.0
-
Ta
0 – 0.5
-
Ni
0 – 0.5
less than 0.4 wt. % Ni and Mn
Mo
0 – 0.5
2-6.5 wt. % Cr, Mo and V
Cu
0 – 0.2
-
Nb
0 – 0.25
-
Ti
0 – 0.05
-
Ce
0 – 0.05
-
Ca
0 – 0.05
-
Mg
0 – 0.05
-
C
0 – 0.02
less than 0.02 wt. % C
Zr
0 – 0.1
-
O
0 – 0.025
-
S
0 – 0.015
S content below 0.01%
other impurities
up to 0.2
-
Fe
residual
remainder iron, as well as 
unavoidable impurities









Claims 1-5, 7, 9-10, 14-18, 21-29, 32-39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over WO 01/00895 A1 of Tenbrink and its English machine translation (WO'895) of record. 
Regarding claims 1, 3, 26 and 33-34, the prior art WO 01/00895 A1 of Tenbrink and its English machine translation (WO'895) teaches a soft magnetic alloy and a method of making it, specifically a Fe-based alloy with 10 -20 wt. % Co, 2-6.5 wt. % Cr, Mo and V, containing less than 0.4 wt. % Ni and Mn and less than 0.02 wt. % C {WO'895 abstract, claims 1-14, description page 1: 1-19, page 2:5 – page 3:35} with a composition wherein the claimed ranges of the constituent elements  of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
It is noted that the prior art does not explicitly teach that its alloy abiding by the formulaic expression Cr+Si+Al+Mn being ≤3.0 wt % of instant claims 1 and 26. However, as the prior art discloses a composition wherein the claimed ranges of the various elements of the instant alloy overlap or lie inside the ranges of various elements of the alloy of the prior art (see compositional analysis above), the ranges of the formulaic expression of the instant claims would also overlap or lie inside the values of the prior art resulting from the instant formulaic expressions. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
	Regarding the method step, the prior art teaches its method of making the alloy includes “subjected to a final annealing” “that the final annealing is at least 0.25 h Temperature range from 800 to 880 C is carried out” {English Translation p. 1: 29-34, p 4:126-128}. With respect to the cooling to room temperature right after heat treatment, the prior art teaches teaches “At higher annealing temperatures, namely at 850 C and 870 C, the induction values for batch 10 in Table 1 are significantly worse, especially at 3 A / cm. Caused by locally limited phase transformation in the a + y two-phase region 15, an inhomogeneous ferritic structure is present after cooling to room temperature, which leads to increased coercive field strengths and lower induction values. The problem is exacerbated by higher Ni contents or higher annealing temperatures.” {English Translation p. 13: 516-526} This infers that the alloy is cooled to room temperature after heat treatment thereby reading on the heat treating and cooling to room temperature of the instant claim 1. The temperature range provided by the prior art reads on the T1 temperature ranges of claims 1 and 3.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
	Regarding the preliminary product having the phase transition properties (claim 1 and 33-34), it is noted that the prior art does not explicitly disclose that its alloy as having the properties  as claimed in the instant claims. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since the claimed and prior art products are identical or substantially identical in structure or composition (see compositional analysis of claim 1 above). Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
	Regarding claim 26, the prior art teaches “If strips are to be produced from which parts will later be punched, the ingot resulting from the melting process 1 is reshaped into a slab by blooming 2. Blooming is understood to be the deformation of the cast ingot into a slab with a rectangular cross-section by means of a hot rolling process at a temperature of 1250 ° C.” {English Translation p. 4: 188-199} thereby reading on the instant method limitations.
Regarding claims 2, 4, the prior art does not teach of the sample mass and the associated DSC heating rate (claim 2) or the difference of TU1 and TU2 (claim 4). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since the claimed and prior art products are identical or substantially identical in structure or composition (see compositional analysis of claim 1 above). Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980). Moreover, instant claims do not require heating to specific transition temperature since instant claim does not explicitly require a heating and the claim instant claim depends on is satisfied by heating to T1 and then to cooling to room temperature. 
Regarding claim 5, instant claims do not require heating to specific transition temperature since instant claim does not explicitly require a heating and the claim instant claim depends on is satisfied by heating to T1 and then to cooling to room temperature. Therefore, since the first path of claim 1 is met and instant claim does not require the path 2, the limitations are met as required by claim 1.
Regarding claim 7, as noted above, the prior art teaches that its alloy is “subjected to a final annealing” “that the final annealing is at least 0.25 h Temperature range from 800 to 880 C is carried out” and infers that the alloy is cooled to room temperature which satisfies the temperature and time requirements of the instant claim. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding claims 9-10 and 32, it is noted that the prior art does not teach a second heat treatment step as claimed in the instant claims. However, the prior art teaches the benefits of annealing. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the method of making the alloy of WO'895 and add integrate an additional heat treatment  step as one skilled in the art recognizes that doing so can further refine the grains and improve mechanical properties of the alloy. 
Regarding claims 14-17 and 35-37, it is noted that the prior art does not explicitly disclose that its alloy as having the properties  as claimed in the instant claims. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in structure or composition (see compositional analysis of claim 1 above) and b) produced by identical or substantially identical processes (see method step analysis of claim 1 above) . Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
Regarding claim 18, the prior art claim 18 teaches “Process according to one of Claims 15 to 17, characterized in that the alloy is finally annealed under inert gas, hydrogen or vacuum” {English Translation p. 5: 177-180} thereby reading on the instant limitation.
Regarding claim 21, the prior art claim 17 teaches “Method according to Claim 15 or 16, characterized in that the alloy is cold-worked before the final annealing (7, 12).” {English Translation p. 5: 167-170} thereby reading on the instant limitation.
Regarding claim 22-23, the prior art teaches “The grinding 3 is followed by a further hot rolling process 4, by means of which the slab is formed at a temperature of 1250 C into a strip with a thickness of, for example, 3.5 mm. The impurities that form on the surface of the strip during hot rolling are then removed by grinding or pickling 5, and the strip is reshaped by cold rolling 6 to the final thickness in the range from 0.1 to 2 mm. Finally, the strip is subjected to a final annealing 7 at a temperature of 850.degree.” thereby reading on the limitation of the instant claims.
Regarding claim 24-25, it is noted that the prior art does not teach of the limitations of the instant claims. However the prior art teaches “With a cobalt content in the range from 10 to 35% by weight, both a high saturation induction and a high specific resistance result. The known alloy is therefore suitable as a magnetic core for electromechanical components that switch at high frequencies.” {English Translation p. 2: 47-50}. As the prior art suggests the use of these in magnetic core applications, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the alloy sheets and make laminated cores to arrive at the instant claim since the prior art teaches that the alloy is “suitable as a magnetic core for electromechanical components that switch at high frequencies.”
Regarding claims 27-29, the prior art teaches “Blooming is understood to be the deformation of the cast ingot into a slab with a rectangular cross-section by means of a hot rolling process at a temperature of 1250 ° C. After blooming, the scale formed on the surface of the slab is removed by grinding 3. The grinding 3 is followed by a further hot rolling process 4, by means of which the slab is formed at a temperature of 1250 C into a strip with a thickness of, for example, 3.5 mm. The impurities that form on the surface of the strip during hot rolling are then removed by grinding or pickling 5, and the strip is reshaped by cold rolling 6 to the final thickness in the range from 0.1 to 2 mm.” “The blocks were on hot-rolled to a thickness of 3.5 mm and then cold-rolled to a final thickness of 0.5 mm.”  {English Translation p. 5: 188-200,  p.8: 309-318} thereby reading on the instant claims. 
Regarding claim 38, it is noted that the prior art does not explicitly teach of reducing the Sulphur content as claimed in the instant claims. However, one skilled in the art recognizes that Sulphur is an inevitable impurity encountered in the making of iron based alloys and desulphurization is a process employed in iron alloy making to reduce the adverse effects.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the alloy and integrate desulphurization to reduce the adverse effects of the Sulphur impurities on the alloy. 
Regarding claims 39 and 41, it is noted that the prior art does not teach of an insulation layer or heat treatment in the specific atmosphere of the instant claims. However, one skilled in the art recognizes that an oxide layer either by coating or heat treatment would result in a product that is insulated. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the alloy and integrate an oxide layer to insulate the alloy.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7, 9-10, 14-18, 21-29, 32-39 and 41are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 and 34-35 of copending Application No. 16/849,335 (reference application). United Stated Patent Application Publication US 2020/0340088 A1 is being used for comparison of claims. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application teaches a method for the production of a soft magnetic alloy with substantially identical composition and heat treating steps as claimed in the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-5, 7, 9-10, 14-18, 21-29, 32-39 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-27 of U.S. Patent No. US 8012270 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent teaches a process for manufacturing semi-finished products made of a cobalt/iron alloy with substantially identical composition and heat treating steps as claimed in the instant claims. Some of the claims of the patent are shown below.
Claim 23. A process for manufacturing semi-finished products made of a cobalt/iron alloy in which workpieces are manufactured by: melting and hot forming a soft magnetic alloy in accordance with claim 1, and carrying out a final annealing process on said alloy.
Claim 24. The process in accordance with claim 23, wherein the final annealing is carried out within a temperature range of 700.degree. C. to 1100.degree. C.
	Claim 25. The process in accordance with claim 24, wherein the final annealing is carried out within a temperature range of 750.degree. C. to 850.degree. C.
	Claim 26. The process in accordance with claim 23, further comprising cold forming the alloy prior to final annealing.
	Claim 27. The process in accordance with claim 23, wherein the final annealing process comprises subjecting the alloy to an inert gas, hydrogen or a vacuum.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733